Exhibit 10.4

 

Dated June 15, 2012

 

(1)           BUNGE NORTH AMERICA CAPITAL, INC., as the Transferor

 

(2)           BUNGE FINANCE B.V., as Transferor Agent

 

(3)           BUNGE SECURITIZATION B.V., as the Transferee

 

(8)           COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., as
Administrative Agent

 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO
U.S. INTERMEDIATE TRANSFER AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

1.

DEFINITIONS AND INTERPRETATION

1

2.

AMENDMENTS TO THE INTERMEDIATE TRANSFER AGREEMENT

1

3.

REPRESENTATIONS

2

4.

CONTINUANCE

2

5.

FURTHER ASSURANCE

3

6.

CONDITIONS PRECEDENT

3

7.

EXECUTION IN COUNTERPARTS

3

8.

GOVERNING LAW; SUBMISSION TO JURISDICTION

3

 

ii

--------------------------------------------------------------------------------


 

THIS FIRST AMENDMENT TO THE U.S. INTERMEDIATE TRANSFER AGREEMENT (this
“Amendment”) is dated June 15, 2012 and made between:

 

(1)                                 BUNGE NORTH AMERICA CAPITAL, INC., a
corporation organized under the laws of the State of Delaware (the
“Transferor”);

 

(2)                                 BUNGE FINANCE B.V., a private limited
liability company organized under the laws of the Netherlands (the “Transferor
Agent”);

 

(3)                                 BUNGE SECURITIZATION B.V., a private limited
liability company organized under the laws of the Netherlands  (the
“Transferee”); and

 

(4)                                 COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent (the “Administrative
Agent”),

 

the Transferor, the Transferor Agent, the Transferee and the Administrative
Agent are hereinafter collectively referred to as the “Parties” and each of them
a “Party”.

 

BACKGROUND:

 

(A)                               The Parties to this Amendment have entered
into a U.S. Intermediate Transfer Agreement dated June 1, 2011 (the
“Intermediate Transfer Agreement”) and the Parties now wish to amend the
Intermediate Transfer Agreement in accordance with this Amendment.

 

IT IS AGREED that:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                               Intermediate Transfer Agreement

 

Unless otherwise defined herein, capitalized terms which are used herein shall
have the meanings assigned to such terms in Section 1.1 (Defined terms) of the
Intermediate Transfer Agreement.

 

2.                                      AMENDMENTS TO THE INTERMEDIATE TRANSFER
AGREEMENT

 

The Parties hereby agree that, with effect from the date of this Amendment, the
Intermediate Transfer Agreement shall be amended as follows:

 

(a)                                 The last four sentences of
Section 2.2(b) shall be amended in their entirety to read as follows:

 

In addition, the Transferor shall track all funds received by the Transferor
from the Transferee as Advanced Purchase Prices and shall at no time permit any
amounts received by the Transferor as an Advanced Purchase Price to be applied
under the U.S. RPA to any Seller (as an “Advanced Purchase Price” under, and as
defined in, the U.S. RPA) (which have not been applied to the  Purchase Price
for Acquired Receivables) in excess of 10% of the Unpaid Balance of Acquired
Receivables that qualify as Eligible Receivables then outstanding with respect
to such Seller under the U.S. RPA as set forth in the most-recent Portfolio
Report; provided, that so long as the Applicable S&P Rating is not below “BBB-”
(or

 

1

--------------------------------------------------------------------------------


 

withdrawn or suspended) and the Applicable Moody’s Rating is not below “Baa3”
(or withdrawn or suspended), then the determination as to whether the Advanced
Purchase Price amounts with respect to each applicable Seller would exceed such
10% threshold may be made on a weekly basis (rather than daily in any other
circumstance) on the fourth Business Day (or, if such calendar week has less
than 4 Business Days, on the last Business Day) of such calendar week and any
such determination shall remain in effect until the immediately succeeding date
of determination.  In the event that Collections on any date related to any
Acquired Receivables previously sold by the Transferor to the Transferee are
less than the aggregate Purchase Prices payable by the Transferee to the
Transferor on such date, the Transferee may defer payment to the Transferor or
the Seller Agent on behalf of Transferor in an amount equal to such shortfall
(any such shortfall, a “Deferred Purchase Price”), which Deferred Purchase Price
shall be payable on the earlier of the date the Transferee has funds available
therefor pursuant to Section 2.2(d) below and the immediately following
Settlement Date.  In addition, the Transferor (or the Seller Agent on its
behalf) shall track all such Deferred Purchase Price amounts and shall at no
time permit the amount for any single Seller under the U.S. RPA to exceed 10% of
the Unpaid Balance of Acquired Receivables that qualify as Eligible Receivables
of such Seller as set forth in the most-recent Portfolio Report; provided, that
so long as the Applicable S&P Rating is not below “BBB-” (or withdrawn or
suspended) and the Applicable Moody’s Rating is not below “Baa3” (or withdrawn
or suspended), then the determination as to whether the Deferred Purchase Price
amounts with respect to each applicable Seller would exceed such 10% threshold
may be made on a weekly basis (rather than daily in any other circumstance) on
the fourth Business Day (or, if such calendar week has less than 4 Business
Days, on the last Business Day) of such calendar week and any such determination
shall remain in effect until the immediately succeeding date of determination. 
If at any time such 10% limitation would be exceeded and the Transferee does not
otherwise have sufficient available funds to apply to such excess, the
Transferee shall immediately request a Subordinated Loan under the Subordinated
Loan Agreement and pay the Transferor or Transferor Agent on its behalf such
excess.

 

3.                                      REPRESENTATIONS

 

Each Seller represents and warrants to the other Parties hereto that, after
giving effect to this Amendment, each of its representations and warranties set
forth in the Intermediate Transfer Agreement, as such representations and
warranties apply to such Person, is true and correct in all material respects on
and as of the date hereof as though made on and as of such date except for
representations and warranties stated to refer to a specific earlier date, in
which case such representations and warranties are true and correct as of such
earlier date.

 

4.                                      CONTINUANCE

 

The Parties hereby confirm that the provisions of the Intermediate Transfer
Agreement shall continue in full force and effect, subject only to the
amendments effected thereto by this Amendment.

 

2

--------------------------------------------------------------------------------


 

5.                                      FURTHER ASSURANCE

 

The Parties shall upon request of the Administrative Agent do all such acts and
things necessary or desirable to give effect to the amendments effected or to be
effected by this Amendment.  Each of the Parties thereto hereby ratifies and
confirms each of the Transaction Documents to which it is a party.

 

6.                                      CONDITIONS PRECEDENT

 

This Amendment shall become effective as of the date first above written upon
receipt by the Administrative Agent of counterparts of this Amendment duly
executed by each of the Parties.

 

7.                                      EXECUTION IN COUNTERPARTS

 

This Amendment may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or by electronic
file in a format that is accessible by the recipient shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

8.                                      GOVERNING LAW; SUBMISSION TO
JURISDICTION

 

(a)                                 THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Amendment.  Each party
hereto hereby irrevocably waives, to the fullest extent that it may legally do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.  Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

BUNGE NORTH AMERICA CAPITAL, INC., as Transferor

 

 

 

By:   

/s/ Aaron L. Elliott

 

Name:

Aaron L. Elliott

 

Title:

Treasurer

 

 

 

 

 

BUNGE FINANCE B.V., as Transferor Agent

 

 

 

By:

/s/ Steven Claassens

 

Name:

Steven Claassens

 

Title:

Director

 

 

 

By:

/s/ A.J. De Lange

 

Name:

A.J. De Lange

 

Title:

Director

 

 

 

 

 

BUNGE SECURITIZATION B.V., as a Transferee

 

 

 

By:

/s/ J.W.P. Jansen

 

Name:

J.W.P. Jansen

 

Title:

Proxy holder

 

 

 

By:

/s/ L.F.S. Bagchus

 

Name:

L.F.S. Bagchus

 

Title:

Proxy holder

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent

 

 

 

 

 

By:

/s/ E. van Esveld

 

 

Name: E. van Esveld

 

 

Title:   Director

 

[Signature to First Amendment to the U.S. Intermediate Transfer Agreement]

 

S-1

--------------------------------------------------------------------------------